ALDERMAN, Chief Justice,
concurring in part, dissenting in part.
I concur with the majority’s approval of the referee’s findings of fact relative to Bryan’s misconduct, but I disagree with the approval of the referee’s recommendation of the appropriate disciplinary measure to be applied. A three-year suspension is not sufficient discipline for the grievous misconduct for which Bryan was found guilty. His misconduct warrants nothing less than disbarment. The record supports that Bryan repeatedly misused estate funds entrusted to him and converted a large sum of money from these estates to his own personal use.
This Court has consistently held that disbarment is the appropriate discipline for this type of misconduct. In my view, the fact that Bryan has made restitution in amounts satisfactory to the persons involved does not mitigate the discipline which should be imposed for his misconduct. Rather, this is a factor that may be considered if he should ever seek readmission to the Bar.
Accordingly, I would accept The Florida Bar’s recommendation and would disbar Jackson Bryan from the practice of law in this state.